Citation Nr: 0927622	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals from 
cervical spine fusion surgery, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from 
November 1959 through November 1963, and from July 1981 
through February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board notes that the Veteran's claim, filed in March 
2004, also presented a claim for an increased evaluation for 
bilateral carpal tunnel syndrome, which was evaluated at the 
time of the Veteran's claim as being non-compensable.  In the 
RO's July 2004 rating decision, and in relation to the 
Veteran's bilateral carpal tunnel syndrome claim, the Veteran 
was granted separate disability evaluations of 30 percent for 
incomplete paralysis of the right hand and 10 percent for 
incomplete paralysis of the left hand.  The Veteran's claims 
for increased ratings for degenerative disc disease of the 
lumbar spine and for residuals from cervical spine fusion 
were denied.

In an August 2004 Notice of Disagreement, the Veteran stated 
that he accepted the assigned disability ratings for his 
right and left hand, but expressed disagreement with the RO's 
denial of increased evaluations for his present lumbar spine 
disorder and cervical spine disorder.  In August 2005, the 
Veteran was issued a Statement of the Case.  That same month, 
the Veteran filed a subsequent Substantive Appeal in which he 
requested a Video Conference hearing.

In May 2009, the Veteran was provided written notice that a 
Video Conference hearing in his appeal was scheduled to take 
place on June 10, 2009, at 1:00 p.m., at the VA Medical 
Center in Lebanon, Pennsylvania.  This notice was mailed to 
the Veteran's known address.  He did not, however, appear for 
his scheduled hearing and no request has been made to 
schedule a new hearing.  This matter now comes to the Board 
for adjudication.


FINDINGS OF FACT

1.  The Veteran is able to perform, at worst, thoracolumbar 
forward flexion movement to 60 degrees, and he has not 
demonstrated any ankylosis of the spine or any periods of 
incapacitation due to his low back symptoms.

2.  The Veteran is able to perform, at worst, cervical 
forward flexion movement to 20 degrees, and he has not 
demonstrated any ankylosis of the spine or any periods of 
incapacitation due to his neck symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals from cervical spine fusion surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Entitlement to an increased rating for degenerative disc 
disease
of the lumbar spine

The rating schedule incorporates a general formula for rating 
thoracolumbar spine disorders, other than intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 20 percent evaluation is 
warranted where the veteran demonstrates forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order where the veteran demonstrates forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.
For purposes of applying the diagnostic codes set forth 
above, "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

Treatment records from January 2000 through September 2003 
for treatment received by the Veteran from Dr. William E. 
Young of Penns Valley Area Medical Center document consistent 
and ongoing complaints of chronic back pain.  At the 
Veteran's initial January 2000 treatment visit, he 
demonstrated normal range of motion throughout his spine.

Records pertaining to treatment received by the Veteran at 
the VA medical center in State College, Pennsylvania from 
December 2001 through November 2006 reflect continued 
complaints of low back pain and radiculopathy into his right 
leg and foot.

In November 2002, the Veteran underwent an MRI of his spine.  
The MRI study was interpreted as revealing facet arthropathy 
at L2-3 with mild spinal stenosis.  Minimal anterior 
subluxation of the body of L3 with respect to L4 was seen.  
The L3 disc was observed to be bulging slightly into the 
neural foramina.  Facet arthropathy was also seen at L3 with 
moderate to marked spinal stenosis.  At L4-5, facet 
arthropathy was observed with moderate to marked spinal 
stenosis.  Mild to moderate foraminal encroachment was noted 
on the right side at the L3-4 level, along with mild 
foraminal encroachment on the right side at the L4-5 level.

In March 2003, the Veteran received a private neurosurgical 
consultation of his spine from Dr. Robert B. Page.  At that 
time, the Veteran reported low back pain and right leg pain 
that had been ongoing for six years.  On examination, the 
Veteran demonstrated a normal gait.  He was able to walk on 
his heels and toes, take steps, and perform deep knee bends.  
Straight leg raising was negative.  A sensory examination 
revealed hypalgesia and hypesthesia in a stocking-like 
distribution from the tips of the toes on his right foot up 
to his groin.  The Veteran's November 2002 MRI was reviewed 
by Dr. Page in conjunction with this examination.  Based upon 
his review of the MRI and his findings on examination, Dr. 
Page observed that the radiological evidence was indicative 
of spinal stenosis, but expressed that he was not sure that 
the Veteran's right leg symptoms were related to his spinal 
stenosis.  Interestingly, Dr. Page noted, "I have not seen 
burning pain as a consequence of lumbar stenosis."  Dr. Page 
concluded, "a neuropathy needs to be ruled out."

In April 2003, the Veteran received a private evaluation from 
Dr. E.P. Roy, III for continued complaints of low back and 
right leg pain.  At that time, the Veteran reported the onset 
of back pain in 1995, and that his back pain had 
progressively worsened.  He also described pain from his hip 
to his right foot which also progressively worsened over 
time.  The Veteran reported that his described symptoms 
caused him to wake from sleep due to burning pain.  He stated 
that his symptoms were made worse by activity, lifting, and 
sitting for long periods of time.  A clinical examination 
performed by Dr. Roy revealed that the Veteran's paraspinal 
muscles to the right of the lumbar spine were tender to 
palpation.  At this time, the Veteran demonstrated a narrow 
based gait, and appeared to be favoring his right leg.  Motor 
strength was full in both upper and lower extremities.  
Diffuse decreased sensation to pinprick was noted in the mid-
lower legs bilaterally.  Range of motion testing of the 
lumbosacral spine was not performed.

In May 2004, the Veteran underwent a VA examination of his 
low back and neck.  Regarding the symptoms in his low back, 
he reported daily and burning back pain which radiated into 
his right leg.  He stated that flare-ups of pain occurred 
once per week, and were precipitated by physical activity 
such as lifting, pushing, or pulling.  The Veteran reported 
that he was unable to "do much of anything" during flare-
ups of back pain.  The Veteran described his back pain 
intensity as being a five or six on a scale of ten.  Although 
he stated that he required a cane to ambulate due to his back 
pain, he reported that he was able to perform his activities 
of daily living independently.  Range of motion testing of 
the thoracolumbar spine revealed forward flexion to 60 
degrees which was accompanied by pain.  No change in forward 
flexion was noted upon repetitive motion.  In conjunction 
with the examination, the Veteran's November 2002 MRI was 
reviewed and interpreted by the examiner as demonstrating 
facet arthropathy and degenerative disc disease of the lumbar 
spine with moderate stenosis.

In an August 2004 statement, the Veteran reported that his 
low back condition continued to worsen.  He described severe 
burning pain in his low back, right hip, right leg, right 
foot, and groin, as well as severe burning pain in his left 
leg and foot.  The Veteran also described constant pain and 
numbness on the outside of his right leg, which often reached 
an intensity of eight to nine on a scale of ten, and was 
especially present at night.  According to the Veteran, these 
symptoms were aggravated by bending, stooping, lifting, 
walking, and climbing.

The Veteran underwent another VA examination of his low back 
in December 2006.  Again, the Veteran complained of low back 
pain which radiated into his right leg.  He reported daily 
flare-ups which lasted two to three hours and which were 
caused by bending, lifting or carrying weight, and prolonged 
sitting or standing.  He stated that his flare-ups of low 
back pain did not cause additional limitation of motion.  
Examination of the low back revealed paraspinal muscle spasm 
on the right side.  During range of motion testing, the 
Veteran was able to produce forward flexion to 70 degrees 
which was accompanied by pain.  No changes in range of motion 
were noted upon repetitive motion.  X-rays of the lumbosacral 
spine revealed no fractures or dislocations or bony erosions.  
The Veteran's pedicles and sacroiliac joints were intact.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5241, a 40 percent disability 
evaluation for degenerative disc disease of the lumbar spine 
is not warranted at this time.  The Veteran's private 
treatment records and VA examination reports of May 2004 and 
December 2006 do not reflect the presence of any ankylosis of 
the thoracolumbar spine.  At his May 2004 VA examination, the 
Veteran was able to produce thoracolumbar forward flexion to 
60 degrees.  At his December 2006 VA examination, he was able 
to perform thoracolumbar forward flexion to 70 degrees.  Even 
with the Veteran's reported pain taken into full 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of thoracolumbar forward flexion 
of 30 degrees or less given the extent of spinal motion 
demonstrated by the Veteran.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5235-5242.

The Board is also aware of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the latter formula, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

In this case, while there is x-ray evidence of some 
degenerative changes, there is no indication of disc 
involvement.  Moreover, the evidence in the claims file does 
not indicate the occurrence of any incapacitating episodes.  
Accordingly, this particular provision cannot provide a basis 
for an increased evaluation.

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board notes the Veteran's contention in his August 2004 
statement that although he was retired, he nonetheless 
believed that he was unemployable due to his disabilities.  
The Veteran's assertion of unemployability, however, is not 
supported by any competent medical evidence in the claims 
file.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 20 percent for the Veteran's service 
connected degenerative disc disease of the lumbar spine.  
This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Entitlement to an increased rating for residuals
from cervical spine surgery

The rating schedule incorporates a general formula for rating 
cervical spine disorders, other than intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 20 percent evaluation is 
warranted where the veteran demonstrates forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is appropriate 
where the veteran exhibits forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is in order 
where the veteran demonstrates unfavorable ankylosis of the 
entire cervical spine.  A 100 percent evaluation contemplates 
unfavorable ankylosis of the entire spine.

As previously discussed, "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. 
§ 4.71a (Plate V) indicates that normal range of motion of 
the cervical spine encompasses flexion and extension to 45 
degrees, bilateral lateral flexion to 45 degrees in each 
direction, and bilateral rotation to 80 degrees in each 
direction.  The normal combined range of motion of the 
cervical spine is 340 degrees.

Records pertaining to treatment received by the Veteran at 
the VA medical center in State College, Pennsylvania from 
December 2001 through November 2006 reflect continued 
complaints of chronic neck pain caused by spinal stenosis.

In April 2003, the Veteran was evaluated Dr. E.P. Roy, III 
primarily for reported low back and right leg pain.  An 
examination of the Veteran's cervical spine performed at that 
time revealed that the Veteran was able to produce full range 
of motion of the neck without any discomfort.  The cervical 
spine was non-tender to palpation.

In May 2004, the Veteran received a VA examination of the 
cervical spine.  The Veteran reported a medical history which 
included cervical spine fusion surgery in November 1995.  
With regard to his neck symptoms, he reported daily dull and 
aching pain in his neck which was accompanied by headaches.  
He claimed flare-ups of neck pain which occurred two to three 
times a week, and described neck pain intensity that was a 
six or seven on a scale of ten.  According to the Veteran, he 
experienced weakness in his hands and difficulty in picking 
up objects.  Nonetheless, he reported that he was able to 
perform his activities of daily living independently.  On 
examination, the Veteran demonstrated muscle spasm and 
tenderness to palpation.  Range of motion testing revealed 
cervical forward flexion to 20 degrees which was accompanied 
by pain.  No change in cervical range of motion was observed 
upon repetitive motion.

The Veteran underwent a second VA examination of his neck in 
December 2006.  Similar to his prior May 2004 examination, he 
reported constant pain in his neck and the lower portion of 
his head.  He denied any radiation, and stated that he did 
not experience any flare-ups or periods of incapacitation 
over the preceding 12 month period.  The Veteran reported 
that he was independent in eating, grooming, bathing, 
toileting, and dressing.  An examination of the cervical 
spine revealed the absence of paracervical spasm or muscle 
tenderness on percussion.  During range of motion testing, 
the Veteran demonstrated cervical forward flexion of 30 
degrees.  No change in range of motion of the cervical spine 
was noted, even after ten repetitions of movement.  X-rays of 
the cervical spine revealed post-surgical changes from C4-7.  
No recent fractures, dislocations, or bony erosion was 
observed.

Based upon the evidence in the claims file, and pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5241, a 30 
percent disability evaluation for residual symptoms from 
cervical spine fusion surgery is not warranted at this time.  
The Veteran's private treatment records, VA treatment 
records, and VA examination reports of May 2004 and December 
2006 do not reflect the presence of any ankylosis of the 
cervical spine.  At his May 2004 VA examination, the Veteran 
was able to produce cervical forward flexion to 20 degrees.  
At his December 2006 VA examination, he was able to perform 
thoracolumbar forward flexion to 30 degrees.  Even with the 
Veteran's reported neck pain taken into full consideration, 
there is no evidence of a disability picture commensurate to 
a limitation of cervical forward flexion of 15 degrees or 
less given the extent of spinal motion demonstrated by the 
Veteran.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5237.

The Board is also aware of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the latter formula, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.
In this case, while there is x-ray evidence of some 
degenerative changes, there is no indication of disc 
involvement in the cervical spine.  Moreover, the evidence in 
the claims file does not indicate the occurrence of any 
incapacitating episodes.  At his December 2006 VA 
examination, the Veteran expressly denied any incapacitating 
periods over the preceding 12 months.  Accordingly, this 
particular provision cannot provide a basis for an increased 
evaluation.

With regard to the Veteran's claim of entitlement to an 
increased rating for residuals from cervical spine fusion 
surgery, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
his neck disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board notes the Veteran's contention in his August 2004 
statement that although he was retired, he nonetheless 
believed that he was unemployable due to his disabilities.  
The Veteran's assertion of unemployability, however, is not 
supported by the evidence in the claims file.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 94-95; Shipwash, 8 Vet. App. at 227.

Overall, the evidence does not support a disability 
evaluation in excess of 20 percent for residuals from 
cervical spine fusion surgery.  This appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.





IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for increased evaluations for degenerative disc 
disease of the lumbar spine and for residuals from a cervical 
fusion in an April 2004 notification letter.  In a separate 
November 2006 letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Following a reasonable period of time in which 
the Veteran was provided an opportunity to respond to the 
November 2006 notification letter, the RO readjudicated the 
Veteran's claims in a December 2008 Supplemental Statement of 
the Case.

The Board is also aware that, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum and in cases 
where a veteran is seeking an increased evaluation for a 
current and previously service-connected disability, adequate 
VCAA notice also requires that:  (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this regard, the Board notes that a separate notification 
letter which was in full compliance with the notice 
requirements set forth by the Court in Vazquez-Flores was 
provided to the Veteran in November 2008.  After a reasonable 
period in which the Veteran was provided an opportunity to 
respond to the RO's November 2008 notification letter, the 
Veteran's claims were readjudicated in a December 2008 
Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claims.  The Veteran's identified private treatment 
records and VA medical treatment records have been obtained.  
Additionally, he was afforded two VA spine examinations in 
May 2004 and December 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.
ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased rating for residuals from 
cervical spine fusion surgery, currently evaluated as 20 
percent disabling, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


